      Case 4:20-cv-00050-CDL-MSH Document 10 Filed 04/21/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

ROGER LEE BAKER, JR.,                      :
                                           :
                     Petitioner,           :
              v.                           :
                                           :      NO. 4:20-CV-50-CDL-MSH
                                           :
STATE OF GEORGIA,                          :
                                           :
                     Respondent.           :
                                           :


                                         ORDER

       Petitioner Roger Lee Baker, Jr., an inmate at the Jenkins Correction Center in

Millen, Georgia, filed a 28 U.S.C. § 2254 petition in which he challenges his 2008

convictions for malice murder, aggravated assault, and possession of a firearm during the

commission of a crime in the Superior Court of Talbot County. ECF No. 1. Petitioner

has moved to proceed in forma pauperis. ECF No. 3. Solely for purposes of this

dismissal, the Court GRANTS his motion to proceed in forma pauperis. Id.

       This matter is before the Court pursuant to Rule 4 of the Rules Governing Section

2254 Cases in the United States District Court. Rule 4 provides that

       [t]he clerk must forward the petition to a judge under the court’s assignment
       procedure, and the judge must promptly examine it. If it plainly appears
       from the petition and any attached exhibits that the petitioner is not entitled
       to relief in the district court, the judge must dismiss the petition and direct
       the clerk to notify the petitioner.


This is the third § 2254 petition that Petitioner has filed in this Court challenging his 2008

Talbot County convictions and sentence. Baker v. Goodrich, 4:11-cv-80-CDL (M.D. Ga.)
      Case 4:20-cv-00050-CDL-MSH Document 10 Filed 04/21/20 Page 2 of 3



(“Baker I”) and Baker v. Ga. Dep’t of Corr., 4:16-cv-186-CDL (M.D. Ga.) (“Baker 2”).

On December 23, 2011, the Court dismissed Baker I as untimely filed. Baker I, ECF No.

38. On June 2, 2016, the Court dismissed Baker 2 as second or successive. Baker 2, ECF

No. 7.

         For the same reasons discussed in the Order dismissing Baker 2, this action must be

dismissed as second or successive. Pursuant to 28 U.S.C. § 2244(b)(3)(A), “[b]efore a

second or successive application [for a writ of habeas corpus] is filed in the district court,

the applicant shall move in the appropriate court of appeals for an order authorizing the

district court to consider the application.” The instant petition challenges the legality of

the same state court judgment that was the subject of the first § 2254 action filed by

Petitioner on June 27, 2011. Baker 1, ECF No. 1. Furthermore, Petitioner’s June 27,

2011 petition qualified as a first petition for the purpose of determining successor status

because the Court dismissed it as untimely. Gipson v. Sec’y, Dep’t of Corr., 784 F. App’x

683, 683 (11th Cir. 2019) (citation omitted) (upholding district court’s dismissal of habeas

petition because “petitioner must satisfy the requirements of 28 U.S.C. § 2244(b) after his

original § 2254 petition is dismissed as untimely”); Murray v. Greiner, 394 F.3d 78, 81 (2d

Cir. 2005) (holding that “dismissal of a § 2254 petition for failure to comply with the one-

year statute of limitations constitutes an adjudication on the merits that renders future

petitions under § 2254 challenging the same conviction ‘second or successive’ petitions”);

Altman v. Benik, 337 F.3d 764, 766 (7th Cir. 2003) (per curiam ) (same). Therefore, the

instant petition is second or successive.

         Petitioner does not allege that he obtained the requisite permission from the
      Case 4:20-cv-00050-CDL-MSH Document 10 Filed 04/21/20 Page 3 of 3



Eleventh Circuit Court of Appeals prior to filing this petition. This failing operates as a

jurisdictional bar that precludes this Court from considering the merits of the current

petition. See U.S.C. § 2244(b)(3)(A); Holland v. Sec’y Fla. Dep’t of Corr., 941 F.3d 1285,

1287 (11th Cir. 2019) (finding that the district court is without jurisdiction to consider a

second or successive petition on the merits and must dismiss it).

       Accordingly, it is ORDERED that the instant petition be DISMISSED because the

District Court lacks jurisdiction to consider a second habeas petition that has not been

permitted by an appellate court.1 The Clerk of Court is DIRECTED to furnish Petitioner

with the application form required by the Eleventh Circuit for leave to file a successive

habeas petition.

       SO ORDERED and DIRECTED, this 20th day of April, 2020.


                                      s/Clay D. Land
                                      CLAY D. LAND, CHIEF JUDGE
                                      UNITED STATES DISTRICT COURT




1
 The Court does not have jurisdiction in this action and, therefore, Petitioner’s various motions,
ECF Nos. 4; 5; 6; 8; 9, are DENIED as moot.
